                                                                     USDCSDNY

                             UNITED STATES DISTRICT CO
                            SOUTHERN DISTRICT OF NEW .u,uv,,~"' #: _ _,.,....,,__+--
                                                                     DATE: FILED:
 MANUEL DE JESUS ROSARIO,

               Plaintiff,                               CIVIL ACTION NO. 15-CV-6049 (JSR)

 -against-

 MIS RIJOS DELI CORP., PALMA GROCERY
 CORP., 251 E. 123RD ST. REALTY, LLC,
 JOSE PALMA, LEONIDA COLLADO, and
 JUNIOR PALMA,
                               Defendants.




       Plaintiff Manuel de Jesus Rosario having filed a motion pursuant to Rules 64 and 65 of the

Federal Rules of Civil Procedure seeking an attachment against the real property located at 251 E.

123 rd St., New York, NY 10035 (Block: 01788; Lot: 0022) (the "Building") and a preliminary

injunction restraining defendants from transferring or encumbering th~ Building, the defendants

having filed no opposition to Plaintiffs motion, and this Court having found that Plaintiff has met

the criteria for an attachment and preliminary injunction, for the reasoµs set forth in the Court's

Order dated March 5, 2020;

       NOW, on motion of Ross & Asmar LLC, attorneys for Plaintiff/' it is:

       ORDERED that Plaintiffs motion for an attachment is granted in its entirety, and that the

amount to be secured by this Order of Attachment shall be $89,670.35; comprised of the amount

of judgment sought, plus fees and expenses of the United States Marshal; and it is further

       ORDERED that the United States Marshal for the Southern District of New York or any

person appointed to act in his place and stead, or Plaintiff's attorneys, levy upon, but refrain from

taking into actual custody pending further order of this Court, the Building; and it is further
       ORDERED that defendants, their agents, subdivisions, servants,
                                                                 I
                                                                      employees, successors,

and attorneys are hereby ENJOINED AND RESTRAINED until further Order of this Court from

directly or indirectly transferring or encumbering the Building; and it is further
                                                                         l

                                                                         '
       ORDERED that this Order of Attachment may be served by the United States Marshal or

any person appointed to act in his place and stead, or by the attorneys for Plaintiff.
                                                                         '




Dated: New York, New York
       March 10, 2020
                                                       ENTER:



                                                      J ~

                                                          1/;FJ /~o
